Citation Nr: 1212552	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  10-06 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1971 to February 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for posttraumatic stress disorder (PTSD), bilateral hearing loss and skin rash.  The Veteran filed a notice of disagreement as to all three matters, and a statement of the case (SOC) was issued in December 2009.  A December 2009 rating decision granted service connection for PTSD.  As that decision was a full grant of the benefit sought with regard to that issue, it is no longer on appeal.  The Veteran did not perfect an appeal in the matter of service connection for skin rash.  In October 2011 a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further on his part action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  §38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies to this claim.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2011). 

In a claim of service connection, the complete history of the disability for which service connection is sought is pertinent evidence, and any identified outstanding records relating to such history must be sought.  
At the October 2011 Travel Board hearing the Veteran testified that in 1975 he received treatment for ear complaints (that included loss of hearing) at a Kaiser Medical facility (on 116th St. near St. Anne's Hospital).  Any existing records of such treatment would be likely to contain pertinent information.  A review of the claims file found that there such treatment records have not been secured. Or sought.  While it may well be that (given the length of the intervening period) such records are no longer available, VA's duty to assist mandates an attempt to secure them.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify all providers of treatment he has received for hearing loss since his separation from service, and to provide any releases necessary for VA to secure records of any such private treatment.  Of particular interest are the treatment records of treatment he received in 1975 at Kaiser Medical (then located on 116th St. near the old St. Anne's Hospital).  (Apparently, that facility no longer exists.  Kaiser should be asked whether records from that facility were transferred to another medical (or storage) facility where they might be available.  If the records are unavailable because they are irretrievably lost, or have been destroyed, the Veteran should be so advised, and it should be so certified for the record (with notation of the scope of the search).

2.  The RO should arrange for any further development suggested by the results of that sought above.  Then the RO should readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board. 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

